 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            No. 2:19-cv-00247-JAM-DB
12                  Plaintiff,
                                                          APPLICATION AND ORDER FOR
13          v.                                            PUBLICATION
14   REAL PROPERTY LOCATED AT 725
     MAIN STREET, MARTINEZ,
15   CALIFORNIA, CONTRA COSTA COUNTY,
     APN: 373-192-007-4, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19
            The United States of America applies for an order of publication as follows:
20
            1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
21
     Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
22
     notice of the action to be given in a newspaper of general circulation or on the official internet
23
     government forfeiture site;
24
            2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
25
     order the appropriate newspaper or other vehicle for publication;
26
            3.      Some of the defendant real properties are located in the city of Benicia, in Solano County,
27
     California.
28
                                                           1
29                                                                                   Application and Order for Publication


30
 1           4.       The United States proposes that publication be made as follows:

 2                    a.      One publication;

 3                    b.      Thirty (30) consecutive days;

 4                    c.      On the official internet government forfeiture site www.forfeiture.gov;

 5                    d.      The publication is to include the following:

 6                            (1)     The Court and case number of the action;

 7                            (2)     The date of the seizure/posting;

 8                            (3)     The identity and/or description of the property seized/posted;

 9                            (4)     The name and address of the attorney for the United States;

10                            (5)     A statement that claims of persons entitled to possession or claiming an

11 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

12 the United States no later than 60 days after the first day of publication on the official internet

13 government forfeiture site; and

14                            (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

15 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

16 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

17 Dated:         2/8/2019                                    McGREGOR W. SCOTT
                                                              United States Attorney
18
                                                       By:    /s/ Kevin C. Khasigian
19                                                            KEVIN C. KHASIGIAN
                                                              Assistant U.S. Attorney
20

21                                                        ORDER
22           IT IS SO ORDERED.
23 Dated: February 11, 2019

24

25
26

27 DLB:6
     DB/orders/orders.civil/USvRealproperty0247.app.pub.ord
28
                                                              2
29                                                                                   Application and Order for Publication


30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     3
29       Application and Order for Publication


30
